NOT RECOMMENDED FOR PUBLICATION
                                 File Name: 17a0530n.06

                                             No. 16-2674
                                                                                       FILED
                                                                                 Sep 14, 2017
                                                                             DEBORAH S. HUNT, Clerk
                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT

SAMUEL MICKENS,                                    )
                                                   )
       Plaintiff-Appellant,                        )
                                                   )
v.                                                 )            ON APPEAL FROM THE
                                                   )            UNITED STATES DISTRICT
MERCANTILE BANK MORTGAGE COMPANY, )                             COURT FOR THE WESTERN
LLC, a Michigan Limited Liability Company, et al., )            DISTRICT OF MICHIGAN
                                                   )
       Defendant-Appellee.                         )
                                                   )



BEFORE:        NORRIS, SUHRHEINRICH, and GRIFFIN, Circuit Judges.

       PER CURIAM.           Plaintiff-Appellant Samuel Mickens challenges the district court’s

ruling that his Equal Credit Opportunity Act (ECOA) claims for discriminatory lending practices

against Defendants Mercantile Bank Mortgage Company, LLC and its parent, Mercantile Bank

Corporation (collectively Mercantile) are time-barred under 15 U.S.C. § 1691e(f). The district

court held that the two-year limitations period ran from Mercantile’s last alleged culpable act in

2007, making Mickens’ 2015 filing untimely. The district court also held that Mickens was not

entitled equitable tolling on the facts alleged.

       On appeal, Mickens argues that the district court erred by rejecting the discovery rule and

failing to apply equitable tolling, and that as a practical matter this improperly converted

§ 1691e(f) into a statute of repose. We review the motion to dismiss for failure-to-state-a-claim

ruling de novo and, having duly considered the parties’ arguments below and on appeal, we find
No. 16-2674, Mickens v. Mercantile Bank Mortg. Co., LLC


that the district court properly disposed of each of his arguments in its well-reasoned opinion

dated October 27, 2016. We therefore AFFIRM the judgment of the district court based on the

analysis set forth in its opinion.




                                              -2-